DETAILED ACTION 
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2021 has been entered.
No Claim(s) were amended; Claim(s) 9 was cancelled, and Claim(s) 10-16 were added.  Therefore, Claims 1-8, and 10-16 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/22/2017 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Response to Arguments
Applicant’s arguments (Remarks Pg. 5-9 of 10), with respect to the rejection of the Claim(s) have been considered but are moot since the limitations will require a new search and examination based on a change of scope in the claims, wherein either new prior art or current prior art on record, viewed in light of change of scope in the claims, will be searched.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “securement” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “adjustable” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim(s) 10-11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “[0020] and FIG. 1” identifies “the proximity indicator 17 and proximity 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2015/0068069 A1) in view of Carrig (US 9,808,391 B1) in view of Zhu (US 2014/0184384 A1).
Referring to Claim 1, Tran teaches a proximity warning assembly, comprising: 
a proximity sensor ([0090]) operably connected to an emitter (transducer 84 emits an 8 microsecond pulse) and a receiver (transducer 84), wherein the receiver is configured to detect a reflected signal from the emitter ([0237]; echoes from these pulses are received by the ultrasonic transducer 84 during the listen period); 
the proximity sensor configured to determine a distance between a reflecting object and the receiver ([0330]); 
a proximity indicator ([0089], “monitoring equipment or personal status monitor”; [0090], “the images are stored and an alarm may be generated” therefore proximity as evident by Tran, proximity indicators are well known in the art); 
a microcontroller operably connected to the proximity sensor and the proximity indicator ([0310]), 

Furthermore, Tran teaches a wearable band (1374), but doesn’t explicitly teach the microcontroller, proximity sensor and proximity indicator are affixed thereto; however, Tran does teach the wrist band (1374) can also contain other electrical devices such as ultrasound transducer, optical transducer or electromagnetic sensors, among others (FIG. 6; [0236]-[0237]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the microcontroller, proximity sensor and proximity indicator are affixed wearable band since Tran teaches that the wrist band can also contain other electrical devices such as ultrasound transducer, optical transducer or electromagnetic sensors, among others.
Furthermore, Zhu teaches a wearable band (support 404, in this example an elastic armband), wherein the microcontroller ([0051]), proximity sensor (210) and proximity indicator are affixed thereto ([0071])
Carrig teaches a microcontroller (CPU of FIG. 2) is configured to actuate the proximity indicator to produce a unique alert (a high audio alarm 422; Col. 3, Lines 33-42) when the reflecting object is detected at each of a plurality of preset distances from the proximity sensor (Col. 3, Lines 1-32; Claim(s) 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximity warning assembly of Tran with the wearable band as taught by Zhu for the purpose of providing a comfortable and easily wearable system for mobility improvement for persons whose vision is impaired or obscured; and further with the microcontroller as taught by Carrig for the purpose of detecting an object at any distance 

Referring to Claim 2, Carrig teaches the microcontroller is configured to actuate the proximity indicator to produce a first alert signal when the reflecting object is detected at a first preset distance from the proximity sensor, a second alert signal when the reflecting object is detected at a second preset distance from the proximity sensor, and a third alert signal when the reflecting object is detected at a third preset distance from the proximity sensor (Col. 3, Lines 43-66).

Referring to Claim 3, Carrig teaches the first alert signal, second alert signal, and third alert signal are audio signals (Col. 3, Lines 43-66).

Referring to Claim 4, Tran teaches the proximity warning assembly of claim 2, wherein the proximity indicator (12 of FIG. 2) includes a plurality of proximity indicators (24a of FIG. 2; integrated circuitry (not shown) is housed within the device for converting the signals detected by sensors 14 into an initial audible warning signal and into a readable text message) affixed to the wearable band (18 of FIG. 2), wherein each proximity indicator of the plurality of proximity indicators corresponds to one of the first alert signal, the second alert signal, and the third alert signal ([0015], and FIG. 2; a certain range of user J; wherein it is the Examiners broadest reasonable interpretation that it would be obvious for the microcontroller to notify the user by the user position relative to the object at a preset distance since Addison provides instantaneous locations of the wearer J and the potential threat T, (for example 15 ft away); thereby, providing a warning at a specific distance or any distance).

Referring to Claim 5, Tran teaches the proximity sensor is a passive infrared sensor ([0016]; 14 of FIG. 2).

Referring to Claim 6, Tran teaches the proximity sensor is an ultrasonic sensor ([0057]; [0090]; [0236]).

Referring to Claim 7, Carrig teaches the proximity indicator produces an audio alert (Col. 3, Line 40).

Referring to Claim 8, Tran teaches the proximity warning assembly of claim 1, wherein the wearable band is a hat ([0258]; head-cap 1402).

Referring to Claim 9 (Cancelled).

Referring to Claim 10 Zhu teaches the wearable band comprises an adjustable securement means ([0071]; via Velcro).

Referring to Claim 11 Tran doesn’t explicitly teach the adjustable securement means is a 

Referring to Claim 12 Zhu teaches the wearable band is a unitary elastic band ([0070]).

Referring to Claim 13 Tran teaches the wearable band comprises a power source ([0112]-[0013].

Referring to Claim 14 Tran teaches the power source is a portable (inherent) and rechargeable battery ([0113]).

Referring to Claim 15 Zhu teaches a memory is in operable connection with the microcontroller (140; [0101]-[0102]).

Referring to Claim 16 Zhu teaches a value of each preset distance of the plurality of preset distances (of table 1) is defined on and stored on the memory (data storage system 104; [0102]).

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR 

/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645